United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
U.S. POSTAL SERVICE, WESLEY CHAPEL
POST OFFICE, Decatur, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-0463
Issued: November 9, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On December 23, 2019 appellant filed a timely appeal from a November 4, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards docketed the appeal as No. 20-0463.1
On November 23, 2012 appellant, then a 42-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on November 20, 2012 she developed an emotional condition
when she was robbed at gun point in the performance of duty. She stopped work following the
injury. OWCP accepted the claim for acute reaction to stress and post-traumatic stress disorder
(PTSD). It paid appellant wage-loss compensation on the supplemental rolls as of January 11,
2013, and on the periodic rolls as of February 10, 2013.

1

The Board notes that following the November 4, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

Appellant returned to work on December 2, 2013 as a full-time modified sales solution
team member in a call center. On April 13, 2017 appellant accepted a limited-duty job offer as a
learning and development associate at the Atlanta, Georgia, Processing and Distribution Center.
On January 11, 2018 the employing establishment offered appellant a position as a learning
and development associate located at North Metro Processing and Distribution Center (P&DC) in
Duluth, Georgia. On January 24, 2018 appellant signed and accepted the January 11, 2018 job
offer “under protest -- doctor’s appt.”
On January 26, 2018 appellant filed a claim for compensation (Form CA-7) and time
analysis form (Form CA-7a) which indicated that she stopped work on January 13, 2018. She
claimed wage-loss compensation for total disability from January 15 through 19, 2018.
In a report dated January 31, 2018, Dr. Karen R. Stewart, a Board-certified psychiatrist,
related that appellant was seen for treatment of PTSD and recurrent major depressive disorder
which worsened with a change in work location that required appellant to drive past areas that
triggered flashbacks of the employment incident. Dr. David W. Aycock, a licensed psychologist
indicated in a report dated February 6, 2018 that appellant had classic PTSD symptoms and that
she should not be required to drive long distances to work. In a report dated February 22, 2018,
Dr. Aycock related that appellant’s PTSD was exacerbated due to extensive travel to the worksite
through Decatur, Georgia, the setting of her employment-related trauma, which triggered
flashbacks of the incident.
Appellant continued to file Form CA-7’s and accompanying Form CA-7a’s, claiming
continued total disability.
By decision dated March 15, 2018, OWCP denied appellant’s claims for compensation for
the period January 13, 2018 and continuing. It found that the medical evidence of record was
insufficient to establish disability from work due to the accepted conditions.2
On March 28, 2018 appellant requested review of the written record by an OWCP hearing
representative. By decision dated August 8, 2018, an OWCP hearing representative affirmed the
March 15, 2018 decision. The hearing representative found that appellant did not claim nor had
any of the medical evidence of record opined that her condition spontaneously worsened and
caused the claimed disability without an intervening injury. She concluded that an emotional
condition related to a fear of future violence was not compensable.
Appellant continued to claim total disability. Multiple additional reports from Dr. Aycock
regarding appellant’s disability due to the change in her workplace were received.
On October 1, 2019 appellant requested reconsideration. Appellant contended that the
medical documentation supported that her PTSD was exacerbated when she was given the
2

By decision dated May 7, 2018, OWCP terminated appellant’s entitlement to wage-loss compensation and
schedule award benefits, effective May 8, 2018, due to her refusal of suitable work under 5 U.S.C. § 8106(c)(2). By
decision dated July 15, 2019, OWCP vacated its May 7, 2018 termination decision as the evidence of record was
insufficient to establish that the January 11, 2018 job offer was permanent.

2

January 11, 2018 job offer. In a newly submitted report dated September 6, 2018, Dr. Aycock
related that when appellant drove to the North Metro work site on January 10, 2018 her symptoms
complex returned with a vengeance. Appellant’s anxiety heightened to the degree that she was
stopped by Dekalb County police for slow driving. She then experienced a day filled with anxiety
and panic attacks. Appellant attempted to return to work again with the same consequences.
Dr. Aycock concluded that appellant had been unable to work in any capacity since that time.
By decision dated November 4, 2019, OWCP denied appellant’s request for
reconsideration finding that it was untimely filed and failed to demonstrate clear evidence of error.
The Board finds that the case is not in posture for decision.
OWCP summarily denied appellant’s request for reconsideration without complying with
the review requirements of FECA and its implementing regulations.3 Section 8124(a) of FECA
provides that OWCP shall determine and make a finding of fact and make an award for or against
payment of compensation.4 Its regulations at 20 C.F.R. § 10.126 provide that the decision of the
Director of OWCP shall contain findings of fact and a statement of reasons.5 As well, OWCP’s
procedures provide that the reasoning behind OWCP’s evaluation should be clear enough for the
reader to understand the precise defect of the claim and the kind of evidence which would
overcome it.6
In denying appellant’s October 1, 2019 reconsideration request, OWCP failed to analyze
the evidence or argument as to whether it was sufficient to demonstrate clear evidence of error.
The November 4, 2019 decision simply noted: “Although you have now submitted a written
statement requesting review of your case file and payment of compensation, at the time of the
decision the conclusion was accurate.” However, OWCP did not address the arguments made by
appellant in her October 1, 2019 reconsideration request and provided no discussion relative to the
new evidence submitted by appellant following the last merit decision of August 8, 2018.7 The
Board will therefore set aside OWCP’s November 4, 2019 decision and remand the case for an
appropriate decision on appellant’s reconsideration request.8 Accordingly,

3

T.P., Docket No. 19-1533 (issued April 30, 2020); see also 20 C.F.R. § 10.607.

4

5 U.S.C. § 8124(a).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1400.5 (February 2013).

5

20 C.F.R. § 10.126.

6

See id.

7

See Order Remanding Case, J.K., Docket No. 20-0556 (issued August 13, 2020); Order Remanding Case, C.D.,
Docket No. 19-1962 (issued June 29, 2020); Order Remanding Case, C.G., Docket No. 20-0051 (issued
June 29, 2020).
8

Supra note 4.

3

IT IS HEREBY ORDERED THAT the November 4, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: November 9, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

